Exhibit 10.5 July 23, Mr. James Wilson Dear Toby: eTelcharge, Inc. (the “Company”) is pleased to offer you the position of Sr. Vice President of Technology. Your primary duties, including, but not limited to, will be to develop primary goals, operating plans, policies, and short and long range objectives for the technology of the Company. Oversee the design, delivery and quality of technology-enabled products and services. Plan and direct all aspects of the Company’s operational technology policies, objectives and initiatives.
